                Case 3:20-cv-08437-LB Document 35 Filed 04/15/21 Page 1 of 3



 1    QUINN EMANUEL URQUHART & SULLIVAN,               MORGAN & MORGAN
      LLP                                              COMPLEX LITIGATION GROUP
 2    Shon Morgan                                      Michael F. Ram (Cal. Bar. No. 104805)
 3    (shonmorgan@quinnemanuel.com)                    mram@forthepeople.com
      John W. Baumann                                  Marie N. Appel (Cal. Bar. No. 187483)
 4    (jackbaumann@quinnemanuel.com)                   mappel@forthepeople.com
      865 South Figueroa Street, 10th Floor            711 Van Ness Avenue, Suite 500
 5    Los Angeles, California 90017                    San Francisco, CA 94102
      Telephone: (213) 443-3000                        Telephone: 415-358-6913
 6    Facsimile: (213) 443-3100                        Facsimile: 415-358-6293
 7
      Cristina Henriquez                               Benjamin R. Osborn (pro hac vice)
 8    (cristinahenriquez@quinnemanuel.com)             ben@benosbornlaw.com
      555 Twin Dolphin Drive, 5th Floor                102 Bergen St.
 9    Redwood Shores, California 94065                 Brooklyn, NY 11201
      Telephone: (650) 801-5000                        Telephone: 347-645-0464
10
      Facsimile: (650) 801-5000
11                                                     Attorneys for Plaintiffs and the Proposed Class
      Counsel for Defendants Ancestry.com Operations
12    Inc., Ancestry.com Inc., and Ancestry.com LLC

13                                  UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
15                                         SAN FRANCISCO DIVISION
16   MEREDITH CALLAHAN AND LAWRENCE                    Case No. 3:20-cv-08437-LB
     GEOFFREY ABRAHAM, on behalf of themselves
17
     and all others similarly situated,
                                                       JOINT STIPULATION TO EXTEND
18                                                     DEADLINE FOR PLAINTIFFS’ RESPONSE
                             Plaintiffs,               TO MOTION TO DISMISS
19
           v.
20
     ANCESTRY.COM OPERATIONS INC., a
21   Virginia Corporation; ANCESTRY.COM INC., a
     Delaware Corporation; and ANCESTRY.COM
22   LLC, a Delaware Limited Liability Company,

23                           Defendants.

24

25         Pursuant to Local Rules 6-1 and 6-2, Plaintiffs MEREDITH CALLAHAN and GEOFFREY

26   ABRAHAM (“Plaintiffs”), and Defendants ANCESTRY.COM OPERATIONS INC., ANCESTRY.COM

27   INC., and ANCESTRY.COM LLC (“Ancestry”), by and through their undersigned counsel, hereby

28

30      JOINT STIPULATION TO                                                  No. 3:20-cv-08437-LB
        EXTEND DEADLINE
31
                  Case 3:20-cv-08437-LB Document 35 Filed 04/15/21 Page 2 of 3



 1   stipulate to a two-week extension of time for Plaintiffs to respond to Defendant’s Motion to Dismiss. In
 2   support of this stipulation, the parties stipulate to the following:
 3           1.      Plaintiffs filed a First Amended Class Action Complaint on March 22, 2021 (ECF No. 32).
 4   Defendants filed a Motion to Dismiss on April 5, 2021, noticed to be heard May 13, 2021 at 9:30 a.m.

 5   (ECF No. 33; ECF No. 34).

 6           2.      Plaintiffs’ Opposition to Defendants’ Motion to Dismiss is due April 19, 2021.
 7           3.      Because of competing obligations in a number of active matters, Plaintiffs need additional
 8   time to prepare their Opposition to Ancestry’s Motion to Dismiss. Plaintiffs and Ancestry have agreed to
 9   extend Plaintiffs’ time to file their Opposition by two weeks. Plaintiff and Ancestry hereby respectfully
10   request this Court grant this motion and enter the attached Order extending the deadline for Plaintiffs to
11   file an opposition to Ancestry’s Motion to Dismiss until May 3, 2021.
12           4.      This is the first request for an extension of time on a filing deadline by either party.
13
             This stipulation is made in good faith, is not interposed for delay, and is not filed for an improper
14
     purpose.
15

16   Dated: April 15, 2021
17   QUINN EMANUEL URQUHART & SULLIVAN,                              BEN OSBORN LAW
18   LLP

19   By: /s/ John W. Baumann                                     By: /s/ Benjamin R. Osborn
             John W. Baumann                                             Benjamin R. Osborn
20
21
                                           SIGNATURE ATTESTATION
22
     Pursuant to Local Rule 5-1(i), I hereby attest that concurrence in the filing of this document has been
23
     obtained from each of the other Signatories.
24
     Dated: April 15, 2021,                                  /s/ Benjamin R. Osborn
25                                                              Benjamin R. Osborn
26
27

28                                                           2
30          JOINT STIPULATION TO                                                    NO. 3:20-CV-08437-LB
            EXTEND DEADLINE
31
             Case 3:20-cv-08437-LB Document 35 Filed 04/15/21 Page 3 of 3



 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2   Dated: __________________
                                                    _____________________________
 3                                                  Judge Laurel Beeler
 4                                                  United States Magistrate Judge

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                            3
30        JOINT STIPULATION TO                                  NO. 3:20-CV-08437-LB
          EXTEND DEADLINE
31
